                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

FINTIV, INC.,                                  §
                                               §
                      Plaintiff,               §          C.A. No. 6:18-cv-372-ADA
v.                                             §
                                               §
APPLE INC.,                                    §          JURY TRIAL DEMANDED
                                               §
                      Defendant.               §

                   JOINT MOTION TO ENTER SCHEDULING ORDER
                      AND ORDER GOVERNING PROCEEDINGS

TO THE HONORABLE COURT:

         Pursuant to the Court’s Order to meet and confer in advance of the Rule 16 Case

Management Conference the parties have reached agreements related to the Scheduling Order and

Order Governing Proceedings. Attached for the court’s review and acceptance is attachment “A”

Agreed Proposed Scheduling Order and Attachment “B” Order Governing Proceedings. The

Parties upon approval by this court request the attached orders to be signed as the Orders of the

Court.

            5 2019
Dated: June __,                           By: /s/ J. Mark Mann
                                              J. Mark Mann (TX Bar No. 12926150)
                                              mark@themannfirm.com
                                              G. Blake Thompson (TX Bar No. 24042033)
                                              blake@themannfirm.com
                                              MANN | TINDEL | THOMPSON
                                              300 W. Main Street, Henderson, TX 75652
                                              913 Franklin Ave., Suite 201, Waco, TX 76701
                                              Telephone: (903) 657-8540
                                              Facsimile: (903) 657-6003
                                              Andy Tindel (TX Bar No. 20054500)
                                              atindel@andytindel.com
                                              MANN | TINDEL | THOMPSON
                                              112 E. Line Street, Suite 304
                                              Tyler, TX 75702
                                              Telephone: (903) 596-0900
                                              Facsimile: (903) 596-0909



                                               1
Craig D. Cherry (TX Bar No. 24012419)
ccherry@haleyolson.com
HALEY & OLSON, P.C.
100 N. Ritchie Road, Suite 200
Waco, TX 76701
Telephone: (254) 776-3336
Facsimile: (254) 776-6823

Jonathan K. Waldrop (CA Bar No. 297903)
jwaldrop@kasowitz.com
Darcy L. Jones (CA Bar No. 309474)
djones@kasowitz.com
Marcus A. Barber (CA Bar No. 307361)
mbarber@kasowitz.com
John W. Downing (CA Bar No. 252850)
jdowning@kasowitz.com
Heather S. Kim (CA Bar No. 277686)
hkim@kasowitz.com
Jack Shaw (CA Bar No. 309382)
jshaw@kasowitz.com
Gurtej Singh (CA Bar No. 286547)
gsingh@kasowitz.com
KASOWITZ BENSON TORRES LLP
333 Twin Dolphin Drive, Suite 200
Redwood Shores, CA 94065
Telephone: (650) 453-5170
Facsimile: (650) 453-5171
Daniel C. Miller (NY Bar No. 4232773) (pro hac vice)
dcmiller@kasowitz.com
KASOWITZ BENSON TORRES LLP
1399 New York Avenue NW, Suite 201
Washington, DC 20005
Telephone: (202) 760-3400
Facsimile: (202) 760-3401

Rodney R. Miller (TX Bar No. 24070280)
rmiller@kasowitz.com
KASOWITZ BENSON TORRES LLP
1349 West Peachtree Street N.W., Suite 1500
Atlanta, GA 30309
Telephone: (404) 260-6080
Facsimile: (404) 260-6081

Attorneys for Plaintiff FINTIV, INC.




 2
                                               /s/ Claudia Wilson Frost
                                               Claudia Wilson Frost – Lead Counsel
                                               State Bar No. 21671300
                                               ORRICK, HERRINGTON & SUTCLIFFE LLP
                                               609 Main, 40th Floor
                                               Houston, TX 77002
                                               Telephone: 713.658.6400
                                               Facsimile: 713.658.6401
                                               cfrost@orrick.com

                                               Travis Jensen (CA Bar No. 259925)
                                               ORRICK, HERRINGTON & SUTCLIFFE LLP
                                               1000 Marsh Rd.
                                               Menlo Park, CA 942025
                                               Telephone: 650.614.7400
                                               Facsimile: 650.614.7401
                                               tjensen@orrick.com

                                               Attorneys for Defendant APPLE INC.


                                 CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE]- Document Filing System, to all counsel of record, on this 5th day

of June 2019.

                                                       /s/ J. Mark Mann
                                                    J. Mark Mann




                                                3
